DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are pending.


Response to Amendment
The amendment, filed 11 March 2021, is fully responsive.

Applicant’s amendments to the claims 3, 5, 13-24 have overcome each and every 112(b) rejections previously set forth. The 112(b) rejections of the claims 3, 5, 13-24 have been withdrawn.


Response to Arguments
Applicant’s arguments with respect to the 112(f) claim interpretation, see page 7, are generally directed to that sufficient structure is provided in the claims. Examiner respectfully disagrees. Examiner submits that the sufficient structure is not provided in the claims as explained in the CLAIM INTERPRETATION section below. The 112(f) claim interpretation is maintained.

Applicant’s arguments with respect to the 102 and 103 rejections have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Objections
Claim 23 is objected to because of the following informalities: “the base orthotic” in line 6 should read “the base orthotic shape”. Appropriate correction is required.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-12 and 25 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Referring to independent claim 1, this claim recites the claim limitations “a pressure data module”, “a model generation module”, and “an output module”.  For purposes of examination, as described in paragraphs [0043] and [0056] of the specification and figure 1, “a pressure data module”, “a model generation module”, and “an output module” will be construed as functions of one or more processors executing instructions.
The recitations of claim 5 simply adds more detail to or are cumulative to the modules of independent claim 1.  In addition, claim 5 recites “an input module”.  Such recitation of claim 5 does not include additional element(s) that would be rendered sufficient to overcome a means-plus-function interpretation. For purposes of examination, as described in paragraphs [0043] and [0056] of the specification and figure 1, “an input module” will be construed as a function of one or more processors executing instructions.
Referring to independent claim 25, this claim recites the claim limitations “a scanning data module”, “a pressure data module”, “a model generation module”, and “an output module”.  For purposes of examination, as described in paragraphs [0043] and [0056] of the specification and figure 1, “a scanning data module”, “a pressure data module”, “a model generation module”, and “an output module” will be construed as functions of one or more processors executing instructions.

Because the referred claim limitations of claims 1-12 and 25 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 25 recites “the foot orthotic 3D model” in line 12. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw (US 2017/0255185 A1), hereinafter ‘Hinshaw,’ in view of KANE et al. (US 2016/0331071 A1), hereinafter ‘Kane’, further in view of Bastian et al. (US 2018/0229446 A1), hereinafter ‘Bastian’.

Regarding claim 1, Hinshaw teaches:
A system for designing of a custom foot orthotic for a patient, (Hinshaw: Abstract “The present invention is a system and method for measuring and generating a customized foot orthotic insole that may be inserted into footwear, to reposition the foot to that referenced neutral position or as close to that position as the individual can tolerate.  The present invention can scan, manufacture, and dispense the custom insole at an integrated station that can be located in a specialist's office, but also in retail space, malls, airports, etc. The invention allows a customer to have his or her foot scanned using different types of three dimensional scanning or pressure scanning devices, whereupon the information from the scan(s) is/are fed to a semi-automatic design system, where computer programs and specialized AI algorithms create a custom insole design.”, where creating a custom insole design reads on “designing of a custom foot orthotic”, and the customer reads on “a patient”.)
the system in communication with a plantar pressure sensor … , an input device, and an output device, (Hinshaw: [0026] “… the second scanner 16 may be a pressure or gel scanner that uses pressure sensors (not shown) or other pressure techniques to obtain static and/or dynamic pressure measurements to evaluate topographical features of the patient's foot (FIG. 2).The patient can stand on each scanner (FIG. 3) to have his/her foot optically scanned and pressure-scanned using the two scanners 14,16, which send data to a central data repository located in one of the computers residing in the kiosk, where said data can be ultimately synchronized and uploaded to the internet via a network connection.”, where the second scanner 16 with a plurality of sensors reads on “a plantar pressure sensor …”.; [0030] “Control panel input allows certain information to be entered into the system, such as the personal information of the customer, whether the scan is for a left or right foot, for a male or a female, the age of the customer, etc.”, where the control panel input reads on “an input device”, and entering input into the system reads on “the system in communication with … an input device”.; [0069] “The customer proffered data in step 410 plus the scanned results from step 400 are combined into a design program in step 420, which takes CAD design in step 425 and converts those designs to printer code language such as slice or GCODE in step 426 that can be communicated to the printer station for immediate printing of the insoles.”, where the printer station reads on “the output device”.)
the system comprising one or more processors and a data storage device, (Hinshaw: [0026] “The patient can stand on each scanner (FIG. 3) to have his/her foot optically scanned and pressure-scanned using the two scanners 14,16, which send data to a central data repository located in one of the computers residing in the kiosk, where said data can be ultimately synchronized and uploaded to the internet via a network connection.”, where the computers residing in the kiosks read on “one or more processors, and the central data repository reads on “a data storage device”.)
the one or more processors configured to execute: a pressure data module to receive plantar pressure scan data of the patient's foot from the plantar pressure sensor … and to establish a desirable pressure distribution; (Hinshaw: [0026], figures 1-2 “… the second scanner 16 may be a pressure or gel scanner that uses pressure sensors (not shown) or other pressure techniques to obtain static and/or dynamic pressure measurements to evaluate topographical features of the patient's foot …”; [0035] “The scanners 14,16 are also able to gather entire foot information (and not merely from the plantar surface) that can later be used for data analysis in connection with foot conditions and footwear fitting.”; [0026] “The patient can stand on each scanner (FIG. 3) to have his/her foot optically scanned and pressure-scanned using the two scanners 14,16, which send data to a central data repository located in one of the computers residing in the kiosk, where said data can be ultimately synchronized and uploaded to the internet via a network connection.”; [0068], figure 12 “In steps 405, 406, and 407, respectively, the customer steps onto the kiosk's platform where the scanners and located and a 2D, 3D, and/or pressure scan of the customer's feet are performed.  The results of the scans are digitized and saved to a file that can be analyzed by software developed for the present invention.”; where the PRESSURE OR GEL MAT step 407 of one of the computers residing in the SCAN KIOSK 400 reads on “a pressure data module”, and sending data to the central data repository reads on the central data repository “to receive plantar pressure data”.) (Hinshaw: [0036] “In the first stage, a semi-automatic AI-based system generates a feature map such as that depicted in FIG. 6 illustrating an insole profile where specific 3D scanning data characteristics are converted into a customer-specific product.  The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution.  In the second stage, the feature map is combined with measured/pressure data, shoe template contour and product type and material characteristics to provide a final 3D CAD model of the insole.”, where the pressure distribution data that is used in the process of redistribution for a customer reads on “to establish a desirable pressure distribution”.)
a model generation module to determine a custom internal density profile for a foot orthotic 3D model by superimposing the desirable pressure distribution over the foot orthotic 3D model and reducing or increasing portions of a density distribution over the foot orthotic 3D model based on the difference between an expected pattern of support and the desirable pressure distribution; and (Hinshaw: [0036] “In the second stage, the feature map is combined with measured/pressure data, shoe template contour and product type and material characteristics to provide a final 3D CAD model of the insole.  Some of the inputs may include:” … [0040] “speed and density based on basic size of insole”, … and [0042] “add/modify insole shape corrections for arch, heel, forefoot & toe area and add/edit modifications to help correct foot orientation and health conditions.”; [0069] “The customer proffered data in step 410 plus the scanned results from step 400 are combined into a design program in step 420, which takes CAD design in step 425 and converts those designs to printer code language such as slice or GCODE in step 426 that can be communicated to the printer station for immediate printing of the insoles.”; where the EVALUATE step 410 of one of the computers residing in the EVALUATE KIOSK 410 reads on “a model generation module”, the combining the feature map with density input to add or modify insole shape corrections for arch, heel, forefoot & to area reads on “to determine a custom internal density profile for a foot orthotic 3D model by superimposing the desirable pressure distribution over the resulting foot orthotic 3D model and reducing or increasing density in regions of the foot orthotic 3D model”, and the correction amounts reads on “the difference between an expected pattern of support and the desirable pressure distribution”, where the profile before correction reads on “an expected pattern of support”, and the modification to help correct foot orientation and health conditions reads on “the desirable pressure distribution”.) (Hinshaw further teaches: [0047] “Added density/strength for greater support”; [0048] Reduced density to offset certain areas (forefoot drop)”; where adding or reducing density in certain areas reads on “an internal density profile of the resulting foot orthotic 3D model”.)
an output module to output the foot orthotic 3D model to the output device. (Hinshaw: [0069] “The customer proffered data in step 410 plus the scanned results from step 400 are combined into a design program in step 420, which takes CAD design in step 425 and converts those designs to printer code language such as slice or GCODE in step 426 that can be communicated to the printer station for immediate printing of the insoles.”, where the part of the step 426 that communicates printer code to the printer of the one or more computers residing in the DESIGN KIOSK 420 reads on “an output module”.)

Hinshaw does not explicitly teach: a plantar pressure sensor … is a plantar pressure sensor array; and the output device using the foot orthotic 3D model to produce a physical manifestation of the foot orthotic having a customized infill density based on the custom internal density profile.
Kane teaches: 
a plantar pressure sensor … is a plantar pressure sensor array. (Kane: [0076] “The main design considerations for the data collection hardware are resolution, cost, and ease of use.  Commercially available pressure sensing platforms are currently available.  TekScan of South Boston, Mass.  offers a high resolution mat under (MatScan.RTM.) which can be used to accurately measure the pressure distribution of the plantar surface of the foot.  TekScan also offers a variety of software options including FootMat.TM.  Software which can be used to provide gait analysis for the patient.  The TekScan mat was designed for gait analysis and is therefore optimized to perform under the dynamic pressure monitoring conditions described herein.  The mat also has a low profile such that patients will not trip or alter their gait to step on it.  The TekScan mat can either be wireless, or interface to a computer via USB.  The wireless option only transmits 25 Hz scans, as opposed to 185 Hz scans for the wired option.  The TekScan mat can only capture pressure information in a 2D array.  Other data collection modalities, such as 3D scanning, can be added.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hinshaw and Kane before them, modify the plantar pressure sensor to incorporate a sensor array.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve capturing dynamic movement of the foot with sufficient resolution for correcting foot pathologies (Kane: [0013] “Because the shape of the foot changes when a patient is walking, as opposed to standing still, custom orthotics are often reported to be uncomfortable, and multiple iterations have to be made, which takes time and money.”; [0062] According to some embodiments, the dynamic pressure measuring device has sufficient resolution for correcting foot pathologies.  For example, a system is provided having at least 1.4 sensors per cm.sup.2.  The dynamic pressure measuring device then transmits data to a computer to allow for real-time visualization.”).

Hinshaw and Kane do not explicitly teach: the output device using the foot orthotic 3D model to produce a physical manifestation of the foot orthotic having a customized infill density based on the custom internal density profile.
Bastian teaches:
the output device using the foot orthotic 3D model to produce a physical manifestation of the foot orthotic having a customized infill density based on the custom internal density profile. (Bastian: [0023] “In some implementations, this generation of internal structures 134 is done automatically by the computer when the 3D model 132 is to be built using the additive manufacturing system 170.  For example, the internal structure program 116b can be used to automatically select a number and associated location for multiple points 136 within the interior region of the 3D model 132 to correspondingly generate the internal structures 134.  The internal structure program 116b can be configured to automatically determine parameters, or properties, for the 3D model 132 and the internal structures 134, to be able to satisfy desired physical properties of the 3D printed object, or to meet desired requirements (e.g., loading cases).  Additionally, analysis of a generated 3D model 132 (or predicted model) can be performed by the internal structure program 116b, to initially specify and/or adjust the arrangement of the internal structures 134 according to specified parameters or desired properties.  In some implementations, this generation of internal structures 134 is done based on user input, such as part of the design phase of the 3D model 132.  The internal structure program 116b can utilize desired physical properties of the 3D printed object, such as an acceptable stiffness or weight, to determine an appropriate density setting for various regions of the infill structure.  Accordingly, a specified number of points 136 can be selected, or otherwise calculated, by the software to achieve an appropriate infill density.  As a general description, an increased density setting for a particular infill region of an object, causes the software to generate a larger number of points 136 for the region, thereby effectuating a greater number of cells used in filling the area.”) [The density settings for various regions of the infill structure based on desired requirements reads on “the custom internal density profile”, and calculating the appropriate infill density” reads on “to produce … having a customized infill density”.] (Batian: [0024] “Conversely, with lower density, fewer points 136 are generated.  Similarly, respective locations for the points 136 can be determined by the software based on density settings satisfying desired physical properties of the 3D printed object.  For instance, in implementing a higher density infill, multiple points 136 can be located within close proximity of each other, thereby generating multiple open-cells 134 that are densely spaced, or closely arranged, within the interior region of the object.  Alternatively, a plurality of points 136 can be sparingly spaced within a region, creating a less dense infill in that section of the object.  Determining the number and locations for points 136 can be performed and adjusted for a particular section of an object (or 3D model).  For instance, the internal structure program 116b can compute a number of points 136 to be generated in a region of the object (e.g., bottom), or a number of points 136 to be generated for respective slices of a 3D model.  Although discussed in terms of density, the generation of points 136 can be related to other parameters as deemed necessary or appropriate.  In some implementations, points 136 are randomly generated.”) [The 3D printed object reads on “a physical manifestation”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hinshaw, Kane and Bastian before them, modify the final insole design to incorporate calculating appropriate infill density for various regions of the desired infill structure.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve meeting the structural requirement with reduced total amount of infill material and increased strength (Bastian: [0007] “The internal structures are generated by a computer program in an intentional manner that can reduce the total amount of infill material used, reduce the time needed for fabrication (e.g., less material can require less time), and also result in a stronger 3D object being built by additive manufacturing.  The internal structures described use z-continuous structures (infill structures that do not have gaps between extruded beams in the vertical, z, 3D print direction) which can generate stronger infill structures that are stiffer, less prone to buckling, and subject to lower stresses than traditional "log-cabin" structures used as infill.  Further, structures internal to the 3D object being manufactured can be automatically generated so as to take into account the overall structure of the 3D object.  In some cases, a user can be given control over the nature and amount of internal structures that are generated while also ensuring that specified structural properties for the final 3D object being manufactured are satisfied.  Moreover, tailoring the arrangement of the internal structures (e.g., choice of cell wall direction) can better align the infill with the shape of the part for better structural efficiency.”).

Regarding claim 2, Hinshaw, Kane and Bastian teach all the features of claim 1.
Hinshaw further teaches:
wherein the system is in further communication with a 3D scanner, the one or more processors further configured to execute a scanning data module to receive 3D scan data of the patient's foot from the 3D scanner, and (Hinshaw: [0026], figures 1-2 “The first scanner 14 may be an optical scanner that uses cameras 13 to obtain three dimensional image data about the patient's foot contours and size …”; [0026] “The patient can stand on each scanner (FIG. 3) to have his/her foot optically scanned and pressure-scanned using the two scanners 14,16, which send data to a central data repository located in one of the computers residing in the kiosk, where said data can be ultimately synchronized and uploaded to the internet via a network connection.”; [0068], figure 12 “In steps 405, 406, and 407, respectively, the customer steps onto the kiosk's platform where the scanners and located and a 2D, 3D, and/or pressure scan of the customer's feet are performed.  The results of the scans are digitized and saved to a file that can be analyzed by software developed for the present invention.”; where the first scanner 14 reads on “a 3D scanner”, the 3D SCAN step 406 of one of the computers residing in the SCAN KIOSK 400 reads on “a scanning data module”, and sending data to the central data repository reads on the central data repository “to receive 3D scan data”.)
wherein the model generation module further generates an underfoot elevation profile relative to an elevation profile of the patient's foot in the 3D scan data. (Hinshaw: [0036] “Once the order is placed, the process shifts to the semi-automatic AI CAD insole design system to complete the design file.  The insole design process consists of at least two design stages, namely feature selection and feature application/combination with 3D/pressure data.  In the first stage, a semi-automatic AI-based system generates a feature map such as that depicted in FIG. 6 illustrating an insole profile where specific 3D scanning data characteristics are converted into a customer-specific product.  The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution.”; [0069] “The customer then proceeds to the evaluation area of the kiosk in step 410, where the customer can take a questionnaire and/or activity survey in step 415, and identify preferences or medical conditions in step 416 that will aid in the design of the insole.”; where the AI-based system generating a feature map, as illustrated in figure 6, read on “generates an underfoot elevation profile”, and the specific 3D scanning data characteristics reads on “an elevation profile of the patient’s foot in the 3D scan data”.)

Regarding claim 3, Hinshaw, Kane and Bastian teach all the features of claims 1-2.
Hinshaw further teaches:
wherein the model generation module determines the resulting foot orthotic 3D model of the custom foot orthotic by removing an area corresponding to the underfoot elevation profile from a base orthotic shape. (Hinshaw: [0035] “Other features may include automatic foot detection, depth colorization, detect miscalibrated scan activity, 3D dynamic view control (including lighting, pan, tilt, zoom), 3D visual representation of foot force, automatic file smoothing & processing, heel, forefoot, metatarsal, foot-length and arch height detection and measurement, measurement of weight and pressure by using gel displacement algorithm, automatic product and treatment recommendations, automatic generation of insole baseline model ready for customization …”; [0036] “Once the order is placed, the process shifts to the semi-automatic AI CAD insole design system to complete the design file.  The insole design process consists of at least two design stages, namely feature selection and feature application/combination with 3D/pressure data.  In the first stage, a semi-automatic AI-based system generates a feature map such as that depicted in FIG. 6 illustrating an insole profile where specific 3D scanning data characteristics are converted into a customer-specific product.  The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution.  In the second stage, the feature map is combined with measured/pressure data, shoe template contour and product type and material characteristics to provide a final 3D CAD model of the insole.  Some of the inputs may include: [0037] model type, material, top-cover & extra features input from the order section; [0038] brand sole shapes based on shoe size and scan data (outline cuts & shapes); [0039] any further insole modifications based on data from foot & shoe surveys; [0040] speed and density based on basic size of insole; [0041] confirm or edit insole brand-type and size based on foot & shoe data; and [0042] add/modify insole shape corrections for arch, heel, forefoot & toe area and add/edit modifications to help correct foot orientation and health conditions.”, where any of the shoe template contour, the brand sole shapes, the insole baseline model and the insole brand-type and size reads on “a base orthotic shape”, further modification or correction to insole reads on “by removing an area corresponding to the underfoot elevation profile”, and completing the design file reads on “determines the resulting foot orthotic 3D model”.)

Regarding claim 4, Hinshaw, Kane and Bastian teach all the features of claim 1.
Hinshaw further teaches:
wherein the expected pattern of support is determined using a physical simulation, where physical properties are used to generate a map of upward forces applied by the surface of the orthotic onto the foot, (Hinshaw: [0035] “Once the scan is initiated, the three dimensional files and pressure files are generated by specialized computer programs running on the main computing system within the workstation 18.  The display can then be selected to actuate a viewer such as, for example, the WebGL 3D viewer, powered by libraries such as Three.js libraries.  This viewer displays one or more color images of pressure/3D data applied by the user's foot and is intended to show the customer where the highest incidences of pressure occurs for various conditions of the user's foot.  For example, length of the arch, maximum pressure on the heel, and general areas of high and low pressure can readily be seen from the data, and trained medical technicians will discern further information such as the specific arch type, as well as some observations about the customer's feet (including but not limited to: pronation, supination & weight distribution).  Other features may include automatic foot detection, depth colorization, detect miscalibrated scan activity, 3D dynamic view control (including lighting, pan, tilt, zoom), 3D visual representation of foot force, automatic file smoothing & processing, heel, forefoot, metatarsal, foot-length and arch height detection and measurement, measurement of weight and pressure by using gel displacement algorithm, automatic product and treatment recommendations, automatic generation of insole baseline model ready for customization, and sharing foot shapes via Email & other online social media avenues with secure URL.  The scanners 14,16 are also able to gather entire foot information (and not merely from the plantar surface) that can later be used for data analysis in connection with foot conditions and footwear fitting.”, where the weight measurement or the visual representation of foot force read on “physical properties” that “are used to generate a map of upward forces”.) (Hinshaw: [0036] “Once the order is placed, the process shifts to the semi-automatic AI CAD insole design system to complete the design file.  The insole design process consists of at least two design stages, namely feature selection and feature application/combination with 3D/pressure data. In the first stage, a semi-automatic AI-based system generates a feature map such as that depicted in FIG. 6 illustrating an insole profile where specific 3D scanning data characteristics are converted into a customer-specific product.  The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution.  In the second stage, the feature map is combined with measured/pressure data, shoe template contour and product type and material characteristics to provide a final 3D CAD model of the insole.  Some of the inputs may include: …”, where the semi-automatic AI CAD insole system that completes the design file using feature map and gait pattern reads on “a physical simulation”.)
the physical properties comprising physical properties of a generalized foot and material properties of the orthotic. (Hinshaw: [0036] “The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution.  In the second stage, the feature map is combined with measured/pressure data, shoe template contour and product type and material characteristics to provide a final 3D CAD model of the insole.  Some of the inputs may include: …”, where the scan data and customer supplied data reads on “a generalized foot … properties”, and the material characteristics data reads on “material properties of the orthotic”.)

Regarding claim 5, Hinshaw, Kane and Bastian teach all the features of claims 1-3.
Hinshaw further teaches:
an input module to receive one or more input parameters from an operator via the input device, (Hinshaw: [0031], figure 4 “FIG. 4 depicts a questionnaire that the customer can take to better aid the operator in customizing the insole.  Data gathered from this questionnaire helps to guide the program as to where the customer is seeking relief and what current issues the customer may have.  Information may also assist the semi-automatic AI design system and/or operator to elect corrections or modifications on the insole model.  Further, the answers may suggest parts or adjustments depending customer needs and foot type.  In a preferred embodiment, the data is incorporated into an intelligent learning algorithm to predict features and solutions to insoles from data gathered.”; [0069] The customer then proceeds to the evaluation area of the kiosk in step 410, where the customer can take a questionnaire and/or activity survey in step 415, and identify preferences or medical conditions in step 416 that will aid in the design of the insole.”, where the customer input step 415 of of one of the computers residing in the EVALUATE KIOSK 410 reads on “an input module”, and gathering data reads on “to receive”.)
the one or more input parameters comprising a selection of the base orthotic. (Hinshaw: [0036] “Some of the inputs may include: … [0041] confirm or edit insole brand-type and size based on foot & shoe data …”, where confirming or editing insole brand-type and size reads on “a selection of the base orthotic”.)

Regarding claim 6, Hinshaw, Kane and Bastian teach all the features of claims 1-3 and 5.
Hinshaw further teaches:
wherein the one or more input parameters further comprise the desirable pressure distribution to be established. (Hinshaw: [0036] “The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution. … Some of the inputs may include: … [0042] add/modify insole shape corrections for arch, heel, forefoot & toe area and add/edit modifications to help correct foot orientation and health conditions.”, where the customer supplied data being used to change pressure redistribution reads on “the desirable pressure distribution to be established”.)

Regarding claim 7, Hinshaw, Kane and Bastian teach all the features of claim 1.
Hinshaw further teaches:
wherein adjustments to the desirable pressure distribution are received by the input module from the operator via the input device. (Hinshaw: [0036] “The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution. … Some of the inputs may include: … [0042] add/modify insole shape corrections for arch, heel, forefoot & toe area and add/edit modifications to help correct foot orientation and health conditions.”, where the customer supplied data being used to change pressure redistribution reads on “adjustments to the desirable pressure distribution”.; The customer supplied data further includes answers to the questionnaire, as illustrated in figure 4, and the activity survey as illustrated in figure 5.)

Regarding claim 8, Hinshaw, Kane and Bastian teach all the features of claim 1.
Kane further teaches:
wherein the plantar pressure sensor array is associated with a walkway, and wherein the plantar pressure scan data is a composite of multiple foot pressure readings received while the patient was walking on the walkway. (Kane: [0077] “The data collected from the pressure sensing device can be transferred into coding software, such as MATLAB.  The data can be represented as a plot of points in the x-, y-, and z-planes.  The pressure data can be taken in real time as the patient walks across the pressure mat.  According to some embodiments, four time frames are identified--heel down, midfoot, forefoot, and toe off--and data from each time frame can be exported into a spreadsheet (e.g., Microsoft Excel.RTM.).  The spreadsheet data can be comprised of a grid of rows and columns (e.g., 88 rows and 96 columns) representing each pressure sensor, and the values of the sensors range from 0 (no pressure) to 256 (maximum pressure).  The coding software then imports the spreadsheet data for analysis.”, where the pressure mat that comprises pressure sensors in a grid format reads on “a walkway”, and the spreadsheet data represents “a composite of multiple foot pressure readings received while the patient was walking on the walkway”.)
The motivation to combine Hinshaw, Kane and Bastian, which teach the features of the present claim, as submitted in independent claim 1, is incorporated herein.

Regarding claim 9, Hinshaw, Kane and Bastian teach all the features of claim 1.
Hinshaw further teaches:
wherein the plantar pressure sensor array is associated with a platform, and wherein the plantar pressure scan data is a composite of multiple foot pressure readings received while the patient was standing on the platform. (Hinshaw: [0026] “The kiosk 10 is mounted to a heavy duty floor/stage 12 into which two specialized foot scanners are incorporated.  The first scanner 14 may be an optical scanner that uses cameras 13 to obtain three dimensional image data about the patient's foot contours and size, and the second scanner 16 may be a pressure or gel scanner that uses pressure sensors (not shown) or other pressure techniques to obtain static and/or dynamic pressure measurements to evaluate topographical features of the patient's foot (FIG. 2).  The patient can stand on each scanner (FIG. 3) to have his/her foot optically scanned and pressure-scanned using the two scanners 14,16, which send data to a central data repository located in one of the computers residing in the kiosk, where said data can be ultimately synchronized and uploaded to the internet via a network connection.”, where the floor/stage 12 reads on “a platform”, figure 3 illustrates “the patient was standing on the platform”, and multiple sensors sending multiple measurements to evaluate topographical features of the patient’s foot reads on “the plantar pressure scan data is a composite of multiple foot pressure readings”.)

Regarding claim 10, Hinshaw, Kane and Bastian teach all the features of claim 1.
Hinshaw further teaches:
wherein the output device is a 3D printing device that produces a physical manifestation of the 3D model of the custom foot orthotic. (Hinshaw: [0025] “The present invention uses three dimensional printing in combination with on-site data taking equipment to customize products to customers' personalized needs.”)

Regarding claim 11, Hinshaw, Kane and Bastian teach all the features of claims 1 and 10.
Hinshaw further teaches:
wherein the 3D printing device … to modify infill densities of the physical custom orthotic according to the internal density profile of the 3D model of the custom foot orthotic. (Hinshaw: [0043] “The three dimensional printing provides for the following advantages and capabilities: [0044] Targeted support based on features defined by foot, shoe & pain surveys along with order and added-feature details. [0045] Automatically insert customer name & order number, or other textual or design features, on bottom or sides of the insoles [0046] Multiple proprietary materials & densities [0047] Added density/strength for greater support [0048] Reduced density to offset certain areas (forefoot drop) [0049] Density structures build around shoe, activity and customer's gait cycle [0050] Biometric internal high-density support mesh [0051] Product duration can be extended with higher priced materials and longer print times [0052] Use of filament color changes to delineate feature changes & transitions, and [0053] External wire mesh exoskeleton combined with infill filament structure provides for a design technique that is well adapted for use with high-speed, high support-strength materials.”)

Hinshaw does not explicitly teach: wherein the 3D printing device uses Fused Deposition Modeling to modify infill densities of the physical custom orthotic according to the internal density profile of the 3D model of the custom foot orthotic.
Kane teaches:
wherein the 3D printing device uses Fused Deposition Modeling to modify infill densities of the physical custom orthotic according to the internal density profile of the 3D model of the custom foot orthotic. (Kane: [0095] “This is then uploaded to the 3D printer as a Stereolithography (.stl) file, which creates the object one layer at a time.  There are several methods of adding layers, but because there is no need for super high resolution, fused deposition modeling (FDM) is the best technique.  FDM uses a polymer filament or metal wire that supplies material to an extrusion nozzle, which heats the material and controls flow.  The melted material is used to form layers, which harden immediately after being applied.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hinshaw, Bastian and Kane before them, modify the technique of manufacturing the insole to incorporate FDM technique.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve ability to crate complex geometries relatively quickly (Kane: [0096] “The biggest benefit of 3D printing using FDM is its ability to create complex geometries relatively quickly.”).

Regarding claim 12, Hinshaw, Kane and Bastian teach all the features of claim 1.
Kane further teaches:
wherein the desirable pressure distribution is an average plantar pressure distribution calculated over a plurality of sample patients, the average plantar pressure distribution being pressure-scaled and fitted to the patient's plantar pressure scan data. (Kane: Abstract “A method of manufacturing a custom foot orthotic for a patient is described.  The method includes collecting dynamic pressure data of a plantar surface of the foot of the patient at multiple time frames during a gait cycle of the patient, determining the dimensions of the patient's foot from the dynamic pressure data, scaling a three dimensional model of a foot orthotic along the x and y axes to form a scaled three dimensional model which approximates the dimensions of the patient's foot and adjusting the height of the scaled model along the z-axis in one or more regions based on the dynamic pressure data to form a three-dimensional model of the custom foot orthotic.  A method is also provided which includes creating a two-dimensional model of a custom foot orthotic from dynamic pressure data and extruding the two-dimensional model in one or more regions based on the dynamic pressure data to form a three-dimensional model of the custom foot orthotic.”, where adjusting height of the scaled model along the z-axis based on the dynamic pressure data reads on “pressure-scaled”.; [0098] “According to some embodiments, a method is provided which comprises: creating a ‘normal’ standard foot model using a sufficient number of people (e.g., 1000) without foot pathologies; determining parameters for common foot pathologies; determining a relationship between each pathology and the degree of change in the orthotic dimensions; translating the relationship into coding software; exporting an orthotic model from the coding software to modeling software; and sending data from the modeling software to a 3D printer.”, where creating a normal standard foot model using a number of people without foot pathologies reads on “an average plantar pressure distribution calculated over a plurality of sample patients”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hinshaw, Bastian and Kane before them, modify the design starting point to incorporate a standard foot model using samples of a sufficient number of people.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would provide normal foot model as a starting point of design (Kane: [0098] “According to some embodiments, a method is provided which comprises: creating a ‘normal’ standard foot model using a sufficient number of people (e.g., 1000) without foot pathologies).


Regarding claim 25, Hinshaw teaches:
A custom foot orthotic customized to a patient and produced using a manufacturing environment based on a 3D model of the custom foot orthotic, (Hinshaw: Abstract “The present invention is a system and method for measuring and generating a customized foot orthotic insole that may be inserted into footwear, to reposition the foot to that referenced neutral position or as close to that position as the individual can tolerate.  The present invention can scan, manufacture, and dispense the custom insole at an integrated station that can be located in a specialist's office, but also in retail space, malls, airports, etc. The invention allows a customer to have his or her foot scanned using different types of three dimensional scanning or pressure scanning devices, whereupon the information from the scan(s) is/are fed to a semi-automatic design system, where computer programs and specialized AI algorithms create a custom insole design.”, where the customized foot orthotic insole reads on “A custom foot orthotic”, the customer reads on “a patient”, the system and method reads on “a manufacturing environment”, and the three dimensional scanning or pressure scanning being fed to the design system reads on “based on a 3D model”.)
the 3D model generated by one or more processors configured to execute: (Hinshaw: [0068], figure 12 “FIG. 12 is a flow chart illustrating the method of scanning, designing, printing, and ordering the insole of the present invention.  In step 400, the kiosk 10 is unpackaged and assembled in a customer populated area such as a mall, department store, airport, shoe store, or other location where customers would be served by the present invention.  In steps 405, 406, and 407, respectively, the customer steps onto the kiosk's platform where the scanners and located and a 2D, 3D, and/or pressure scan of the customer's feet are performed.  The results of the scans are digitized and saved to a file that can be analyzed by software developed for the present invention.”; [0069] “The customer then proceeds to the evaluation area of the kiosk in step 410, where the customer can take a questionnaire and/or activity survey in step 415, and identify preferences or medical conditions in step 416 that will aid in the design of the insole.  The customer proffered data in step 410 plus the scanned results from step 400 are combined into a design program in step 420, which takes CAD design in step 425 and converts those designs to printer code language such as slice or GCODE in step 426 that can be communicated to the printer station for immediate printing of the insoles.”)
a scanning data module to receive 3D scan data of the patient's foot from a 3D scanner; (Hinshaw: [0026], figures 1-2 “The first scanner 14 may be an optical scanner that uses cameras 13 to obtain three dimensional image data about the patient's foot contours and size …”; [0026] “The patient can stand on each scanner (FIG. 3) to have his/her foot optically scanned and pressure-scanned using the two scanners 14,16, which send data to a central data repository located in one of the computers residing in the kiosk, where said data can be ultimately synchronized and uploaded to the internet via a network connection.”; [0068], figure 12 “In steps 405, 406, and 407, respectively, the customer steps onto the kiosk's platform where the scanners and located and a 2D, 3D, and/or pressure scan of the customer's feet are performed.  The results of the scans are digitized and saved to a file that can be analyzed by software developed for the present invention.”; where the first scanner 14 reads on “a 3D scanner”, the 3D SCAN step 406 of one of the computers residing in the SCAN KIOSK 400 reads on “a scanning data module”, and sending data to the central data repository reads on the central data repository “to receive 3D scan data”.)
a pressure data module to receive plantar pressure scan data of the patient's foot from a plantar pressure sensor … and to establish a desirable pressure distribution; (Hinshaw: [0026], figures 1-2 “… the second scanner 16 may be a pressure or gel scanner that uses pressure sensors (not shown) or other pressure techniques to obtain static and/or dynamic pressure measurements to evaluate topographical features of the patient's foot …”; [0035] “The scanners 14,16 are also able to gather entire foot information (and not merely from the plantar surface) that can later be used for data analysis in connection with foot conditions and footwear fitting.”; [0026] “The patient can stand on each scanner (FIG. 3) to have his/her foot optically scanned and pressure-scanned using the two scanners 14,16, which send data to a central data repository located in one of the computers residing in the kiosk, where said data can be ultimately synchronized and uploaded to the internet via a network connection.”; [0068], figure 12 “In steps 405, 406, and 407, respectively, the customer steps onto the kiosk's platform where the scanners and located and a 2D, 3D, and/or pressure scan of the customer's feet are performed.  The results of the scans are digitized and saved to a file that can be analyzed by software developed for the present invention.”; where the second scanner 16 with a plurality of sensors reads on “a plantar pressure sensor …”, the PRESSURE OR GEL MAT step 407 of one of the computers residing in the SCAN KIOSK 400 reads on “a pressure data module”, and sending data to the central data repository reads on the central data repository “to receive plantar pressure data”.) (Hinshaw: [0036] “In the first stage, a semi-automatic AI-based system generates a feature map such as that depicted in FIG. 6 illustrating an insole profile where specific 3D scanning data characteristics are converted into a customer-specific product.  The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution.  In the second stage, the feature map is combined with measured/pressure data, shoe template contour and product type and material characteristics to provide a final 3D CAD model of the insole.”, where the pressure distribution data that is used in the process of redistribution for a customer reads on “to establish a desirable pressure distribution”.)
a model generation module to generate an underfoot elevation profile relative to an elevation profile of the patient's foot in the 3D scan data, (Hinshaw: [0036] “Once the order is placed, the process shifts to the semi-automatic AI CAD insole design system to complete the design file.  The insole design process consists of at least two design stages, namely feature selection and feature application/combination with 3D/pressure data.  In the first stage, a semi-automatic AI-based system generates a feature map such as that depicted in FIG. 6 illustrating an insole profile where specific 3D scanning data characteristics are converted into a customer-specific product.  The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution.”; [0069] “The customer then proceeds to the evaluation area of the kiosk in step 410, where the customer can take a questionnaire and/or activity survey in step 415, and identify preferences or medical conditions in step 416 that will aid in the design of the insole.”; where the EVALUATE step 410 of one of the computers residing in the EVALUATE KIOSK 410 reads on “a model generation module”, and the AI-based system generating a feature map, as illustrated in figure 6, read on “to generate an underfoot elevation profile”, and the specific 3D scanning data characteristics reads on “an elevation profile of the patient’s foot in the 3D scan data”.)
the model generation module further generates a custom internal density profile of the foot orthotic 3D model by superimposing the desirable pressure distribution over the resulting foot orthotic 3D model and reducing or increasing density in regions of the foot orthotic 3D model based on the difference between an expected pattern of support and the desirable pressure distribution; and (Hinshaw: [0036] “In the second stage, the feature map is combined with measured/pressure data, shoe template contour and product type and material characteristics to provide a final 3D CAD model of the insole.  Some of the inputs may include:” … [0040] “speed and density based on basic size of insole”, … and [0042] “add/modify insole shape corrections for arch, heel, forefoot & toe area and add/edit modifications to help correct foot orientation and health conditions.”; [0069] “The customer proffered data in step 410 plus the scanned results from step 400 are combined into a design program in step 420, which takes CAD design in step 425 and converts those designs to printer code language such as slice or GCODE in step 426 that can be communicated to the printer station for immediate printing of the insoles.”; where the combining the feature map with density input to add or modify insole shape corrections for arch, heel, forefoot & to area reads on “determines an internal density profile of the resulting foot orthotic 3D model by superimposing the desirable pressure distribution over the resulting foot orthotic 3D model and reducing or increasing density in regions of the foot orthotic 3D model”, and the correction amounts reads on “the difference between an expected pattern of support and the desirable pressure distribution”, where the profile before correction reads on “an expected pattern of support”, and the modification to help correct foot orientation and health conditions reads on “the desirable pressure distribution”.) (Hinshaw further teaches: [0047] “Added density/strength for greater support”; [0048] Reduced density to offset certain areas (forefoot drop)”; where adding or reducing density in certain areas reads on “an internal density profile of the resulting foot orthotic 3D model”.)
an output module to output the 3D model of the custom foot orthotic to the manufacturing environment for production of the custom foot orthotic. (Hinshaw: [0069] “The customer proffered data in step 410 plus the scanned results from step 400 are combined into a design program in step 420, which takes CAD design in step 425 and converts those designs to printer code language such as slice or GCODE in step 426 that can be communicated to the printer station for immediate printing of the insoles.”, where the part of the step 426 that communicates printer code to the printer of the one or more computers residing in the DESIGN KIOSK 420 reads on “an output module”, and the system including printer station reads on “the manufacturing environment”.)

Hinshaw does not explicitly teach: a plantar pressure sensor … is a plantar pressure sensor array; and the custom foot orthotic having a customized infill density based on the custom internal density profile.
Kane teaches: 
a plantar pressure sensor … is a plantar pressure sensor array. (Kane: [0076] “The main design considerations for the data collection hardware are resolution, cost, and ease of use.  Commercially available pressure sensing platforms are currently available.  TekScan of South Boston, Mass.  offers a high resolution mat under (MatScan.RTM.) which can be used to accurately measure the pressure distribution of the plantar surface of the foot.  TekScan also offers a variety of software options including FootMat.TM.  Software which can be used to provide gait analysis for the patient.  The TekScan mat was designed for gait analysis and is therefore optimized to perform under the dynamic pressure monitoring conditions described herein.  The mat also has a low profile such that patients will not trip or alter their gait to step on it.  The TekScan mat can either be wireless, or interface to a computer via USB.  The wireless option only transmits 25 Hz scans, as opposed to 185 Hz scans for the wired option.  The TekScan mat can only capture pressure information in a 2D array.  Other data collection modalities, such as 3D scanning, can be added.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hinshaw and Kane before them, modify the plantar pressure sensor to incorporate a sensor array.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve capturing dynamic movement of the foot with sufficient resolution for correcting foot pathologies (Kane: [0013] “Because the shape of the foot changes when a patient is walking, as opposed to standing still, custom orthotics are often reported to be uncomfortable, and multiple iterations have to be made, which takes time and money.”; [0062] According to some embodiments, the dynamic pressure measuring device has sufficient resolution for correcting foot pathologies.  For example, a system is provided having at least 1.4 sensors per cm.sup.2.  The dynamic pressure measuring device then transmits data to a computer to allow for real-time visualization.”).

Hinshaw and Kane do not explicitly teach: the custom foot orthotic having a customized infill density based on the custom internal density profile.
Bastian teaches:
the custom foot orthotic having a customized infill density based on the custom internal density profile. (Bastian: [0023] “In some implementations, this generation of internal structures 134 is done automatically by the computer when the 3D model 132 is to be built using the additive manufacturing system 170.  For example, the internal structure program 116b can be used to automatically select a number and associated location for multiple points 136 within the interior region of the 3D model 132 to correspondingly generate the internal structures 134.  The internal structure program 116b can be configured to automatically determine parameters, or properties, for the 3D model 132 and the internal structures 134, to be able to satisfy desired physical properties of the 3D printed object, or to meet desired requirements (e.g., loading cases).  Additionally, analysis of a generated 3D model 132 (or predicted model) can be performed by the internal structure program 116b, to initially specify and/or adjust the arrangement of the internal structures 134 according to specified parameters or desired properties.  In some implementations, this generation of internal structures 134 is done based on user input, such as part of the design phase of the 3D model 132.  The internal structure program 116b can utilize desired physical properties of the 3D printed object, such as an acceptable stiffness or weight, to determine an appropriate density setting for various regions of the infill structure.  Accordingly, a specified number of points 136 can be selected, or otherwise calculated, by the software to achieve an appropriate infill density.  As a general description, an increased density setting for a particular infill region of an object, causes the software to generate a larger number of points 136 for the region, thereby effectuating a greater number of cells used in filling the area.”) [The density settings for various regions of the infill structure based on desired requirements reads on “the custom internal density profile”, and calculating the appropriate infill density” reads on “having a customized infill density”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hinshaw, Kane and Bastian before them, modify the final insole design to incorporate calculating appropriate infill density for various regions of the desired infill structure.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve meeting the structural requirement with reduced total amount of infill material and increased strength (Bastian: [0007] “The internal structures are generated by a computer program in an intentional manner that can reduce the total amount of infill material used, reduce the time needed for fabrication (e.g., less material can require less time), and also result in a stronger 3D object being built by additive manufacturing.  The internal structures described use z-continuous structures (infill structures that do not have gaps between extruded beams in the vertical, z, 3D print direction) which can generate stronger infill structures that are stiffer, less prone to buckling, and subject to lower stresses than traditional "log-cabin" structures used as infill.  Further, structures internal to the 3D object being manufactured can be automatically generated so as to take into account the overall structure of the 3D object.  In some cases, a user can be given control over the nature and amount of internal structures that are generated while also ensuring that specified structural properties for the final 3D object being manufactured are satisfied.  Moreover, tailoring the arrangement of the internal structures (e.g., choice of cell wall direction) can better align the infill with the shape of the part for better structural efficiency.”).



Claims 13-16, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw, in view of Bastian.

Regarding claim 13, Hinshaw teaches:
A computer-implemented method for designing of a custom foot orthotic for a patient, the method comprising: (Hinshaw: Abstract “The present invention is a system and method for measuring and generating a customized foot orthotic insole that may be inserted into footwear, to reposition the foot to that referenced neutral position or as close to that position as the individual can tolerate.  The present invention can scan, manufacture, and dispense the custom insole at an integrated station that can be located in a specialist's office, but also in retail space, malls, airports, etc. The invention allows a customer to have his or her foot scanned using different types of three dimensional scanning or pressure scanning devices, whereupon the information from the scan(s) is/are fed to a semi-automatic design system, where computer programs and specialized AI algorithms create a custom insole design.”, where creating a custom insole design reads on “designing of a custom foot orthotic”, and the customer reads on “a patient”.; [0026] “The patient can stand on each scanner (FIG. 3) to have his/her foot optically scanned and pressure-scanned using the two scanners 14,16, which send data to a central data repository located in one of the computers residing in the kiosk, where said data can be ultimately synchronized and uploaded to the internet via a network connection” is directed to “A computer-implemented method”.)
receiving plantar pressure scan data of the patient's foot; (Hinshaw: [0026], figures 1-2 “… the second scanner 16 may be a pressure or gel scanner that uses pressure sensors (not shown) or other pressure techniques to obtain static and/or dynamic pressure measurements to evaluate topographical features of the patient's foot …”; [0035] “The scanners 14,16 are also able to gather entire foot information (and not merely from the plantar surface) that can later be used for data analysis in connection with foot conditions and footwear fitting.”; [0026] “The patient can stand on each scanner (FIG. 3) to have his/her foot optically scanned and pressure-scanned using the two scanners 14,16, which send data to a central data repository located in one of the computers residing in the kiosk, where said data can be ultimately synchronized and uploaded to the internet via a network connection.”; [0068], figure 12 “In steps 405, 406, and 407, respectively, the customer steps onto the kiosk's platform where the scanners and located and a 2D, 3D, and/or pressure scan of the customer's feet are performed.  The results of the scans are digitized and saved to a file that can be analyzed by software developed for the present invention.”; where sending data to the central data repository reads on the central data repository “receiving plantar pressure scan data”.) 
establishing a desirable pressure distribution; (Hinshaw: [0036] “In the first stage, a semi-automatic AI-based system generates a feature map such as that depicted in FIG. 6 illustrating an insole profile where specific 3D scanning data characteristics are converted into a customer-specific product.  The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution.  In the second stage, the feature map is combined with measured/pressure data, shoe template contour and product type and material characteristics to provide a final 3D CAD model of the insole.”, where the pressure distribution data that is used in the process of redistribution for a customer reads on “to establish a desirable pressure distribution”.)
generating a custom internal density profile for a foot orthotic 3D model by superimposing the desirable pressure distribution over the foot orthotic 3D model and reducing or increasing density in regions of the foot orthotic 3D model based on the difference between an expected pattern of support and the desirable pressure distribution; and (Hinshaw: [0036] “In the second stage, the feature map is combined with measured/pressure data, shoe template contour and product type and material characteristics to provide a final 3D CAD model of the insole.  Some of the inputs may include:” … [0040] “speed and density based on basic size of insole”, … and [0042] “add/modify insole shape corrections for arch, heel, forefoot & toe area and add/edit modifications to help correct foot orientation and health conditions.”; [0069] “The customer proffered data in step 410 plus the scanned results from step 400 are combined into a design program in step 420, which takes CAD design in step 425 and converts those designs to printer code language such as slice or GCODE in step 426 that can be communicated to the printer station for immediate printing of the insoles.”; where the combining the feature map with density input to add or modify insole shape corrections for arch, heel, forefoot & to area reads on “generating a custom internal density profile for a foot orthotic 3D model by superimposing the desirable pressure distribution over the foot orthotic 3D model and reducing or increasing density in regions of the foot orthotic 3D model”, and the correction amounts reads on “the difference between an expected pattern of support and the desirable pressure distribution”, where the profile before correction reads on “an expected pattern of support”, and the modification to help correct foot orientation and health conditions reads on “the desirable pressure distribution”.) (Hinshaw further teaches: [0047] “Added density/strength for greater support”; [0048] Reduced density to offset certain areas (forefoot drop)”; where adding or reducing density in certain areas reads on “an internal density profile of the resulting foot orthotic 3D model”.)
outputting the foot orthotic 3D model. (Hinshaw: [0069] “The customer proffered data in step 410 plus the scanned results from step 400 are combined into a design program in step 420, which takes CAD design in step 425 and converts those designs to printer code language such as slice or GCODE in step 426 that can be communicated to the printer station for immediate printing of the insoles.”, where taking CAD design and converting to printer code for the printer reads on “outputting the 3D model”.)

Hinshaw does not explicitly teach: producing a physical manifestation of the foot orthotic having a customized infill density based on the custom internal density profile.
Bastian teaches:
producing a physical manifestation of the foot orthotic having a customized infill density based on the custom internal density profile. (Bastian: [0023] “In some implementations, this generation of internal structures 134 is done automatically by the computer when the 3D model 132 is to be built using the additive manufacturing system 170.  For example, the internal structure program 116b can be used to automatically select a number and associated location for multiple points 136 within the interior region of the 3D model 132 to correspondingly generate the internal structures 134.  The internal structure program 116b can be configured to automatically determine parameters, or properties, for the 3D model 132 and the internal structures 134, to be able to satisfy desired physical properties of the 3D printed object, or to meet desired requirements (e.g., loading cases).  Additionally, analysis of a generated 3D model 132 (or predicted model) can be performed by the internal structure program 116b, to initially specify and/or adjust the arrangement of the internal structures 134 according to specified parameters or desired properties.  In some implementations, this generation of internal structures 134 is done based on user input, such as part of the design phase of the 3D model 132.  The internal structure program 116b can utilize desired physical properties of the 3D printed object, such as an acceptable stiffness or weight, to determine an appropriate density setting for various regions of the infill structure.  Accordingly, a specified number of points 136 can be selected, or otherwise calculated, by the software to achieve an appropriate infill density.  As a general description, an increased density setting for a particular infill region of an object, causes the software to generate a larger number of points 136 for the region, thereby effectuating a greater number of cells used in filling the area.”) [The density settings for various regions of the infill structure based on desired requirements reads on “the custom internal density profile”, and calculating the appropriate infill density” reads on “producing … having a customized infill density”.] (Batian: [0024] “Conversely, with lower density, fewer points 136 are generated.  Similarly, respective locations for the points 136 can be determined by the software based on density settings satisfying desired physical properties of the 3D printed object.  For instance, in implementing a higher density infill, multiple points 136 can be located within close proximity of each other, thereby generating multiple open-cells 134 that are densely spaced, or closely arranged, within the interior region of the object.  Alternatively, a plurality of points 136 can be sparingly spaced within a region, creating a less dense infill in that section of the object.  Determining the number and locations for points 136 can be performed and adjusted for a particular section of an object (or 3D model).  For instance, the internal structure program 116b can compute a number of points 136 to be generated in a region of the object (e.g., bottom), or a number of points 136 to be generated for respective slices of a 3D model.  Although discussed in terms of density, the generation of points 136 can be related to other parameters as deemed necessary or appropriate.  In some implementations, points 136 are randomly generated.”) [The 3D printed object reads on “a physical manifestation”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hinshaw and Bastian before them, modify the final insole design to incorporate calculating appropriate infill density for various regions of the desired infill structure.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve meeting the structural requirement with reduced total amount of infill material and increased strength (Bastian: [0007] “The internal structures are generated by a computer program in an intentional manner that can reduce the total amount of infill material used, reduce the time needed for fabrication (e.g., less material can require less time), and also result in a stronger 3D object being built by additive manufacturing.  The internal structures described use z-continuous structures (infill structures that do not have gaps between extruded beams in the vertical, z, 3D print direction) which can generate stronger infill structures that are stiffer, less prone to buckling, and subject to lower stresses than traditional "log-cabin" structures used as infill.  Further, structures internal to the 3D object being manufactured can be automatically generated so as to take into account the overall structure of the 3D object.  In some cases, a user can be given control over the nature and amount of internal structures that are generated while also ensuring that specified structural properties for the final 3D object being manufactured are satisfied.  Moreover, tailoring the arrangement of the internal structures (e.g., choice of cell wall direction) can better align the infill with the shape of the part for better structural efficiency.”).

Regarding claim 14, Hinshaw and Bastian teach all the features of claim 13.
Hinshaw further teaches:
receiving 3D scan data of the patient's foot and generating an underfoot elevation profile relative to an elevation profile of the patient's foot in the 3D scan data. (Hinshaw: [0026], figures 1-2 “The first scanner 14 may be an optical scanner that uses cameras 13 to obtain three dimensional image data about the patient's foot contours and size …”; [0026] “The patient can stand on each scanner (FIG. 3) to have his/her foot optically scanned and pressure-scanned using the two scanners 14,16, which send data to a central data repository located in one of the computers residing in the kiosk, where said data can be ultimately synchronized and uploaded to the internet via a network connection.”; [0068], figure 12 “In steps 405, 406, and 407, respectively, the customer steps onto the kiosk's platform where the scanners and located and a 2D, 3D, and/or pressure scan of the customer's feet are performed.  The results of the scans are digitized and saved to a file that can be analyzed by software developed for the present invention.”; where sending data to the central data repository reads on the central data repository “receiving 3D scan data”.) (Hinshaw: [0036] “Once the order is placed, the process shifts to the semi-automatic AI CAD insole design system to complete the design file.  The insole design process consists of at least two design stages, namely feature selection and feature application/combination with 3D/pressure data.  In the first stage, a semi-automatic AI-based system generates a feature map such as that depicted in FIG. 6 illustrating an insole profile where specific 3D scanning data characteristics are converted into a customer-specific product.  The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution.”; [0069] “The customer then proceeds to the evaluation area of the kiosk in step 410, where the customer can take a questionnaire and/or activity survey in step 415, and identify preferences or medical conditions in step 416 that will aid in the design of the insole.”; where the AI-based system generating a feature map, as illustrated in figure 6, read on “generating an underfoot elevation profile”, and the specific 3D scanning data characteristics reads on “an elevation profile of the patient’s foot in the 3D scan data”.)

Regarding claim 15, Hinshaw and Bastian teach all the features of claims 13-14.
Hinshaw further teaches:
determining a resulting foot orthotic 3D model of the custom foot orthotic by removing an area corresponding to the underfoot elevation profile from a base orthotic shape. (Hinshaw: [0035] “Other features may include automatic foot detection, depth colorization, detect miscalibrated scan activity, 3D dynamic view control (including lighting, pan, tilt, zoom), 3D visual representation of foot force, automatic file smoothing & processing, heel, forefoot, metatarsal, foot-length and arch height detection and measurement, measurement of weight and pressure by using gel displacement algorithm, automatic product and treatment recommendations, automatic generation of insole baseline model ready for customization …”; [0036] “Once the order is placed, the process shifts to the semi-automatic AI CAD insole design system to complete the design file.  The insole design process consists of at least two design stages, namely feature selection and feature application/combination with 3D/pressure data.  In the first stage, a semi-automatic AI-based system generates a feature map such as that depicted in FIG. 6 illustrating an insole profile where specific 3D scanning data characteristics are converted into a customer-specific product.  The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution.  In the second stage, the feature map is combined with measured/pressure data, shoe template contour and product type and material characteristics to provide a final 3D CAD model of the insole.  Some of the inputs may include: [0037] model type, material, top-cover & extra features input from the order section; [0038] brand sole shapes based on shoe size and scan data (outline cuts & shapes); [0039] any further insole modifications based on data from foot & shoe surveys; [0040] speed and density based on basic size of insole; [0041] confirm or edit insole brand-type and size based on foot & shoe data; and [0042] add/modify insole shape corrections for arch, heel, forefoot & toe area and add/edit modifications to help correct foot orientation and health conditions.”, where any of the shoe template contour, the brand sole shapes, the insole baseline model and the insole brand-type and size reads on “a base orthotic shape”, further modification or correction to insole reads on “by removing an area corresponding to the underfoot elevation profile”, and completing the design file reads on “determining a resulting foot orthotic 3D model”.)

Regarding claim 16, Hinshaw and Bastian teach all the features of claim 13.
Hinshaw further teaches:
wherein the expected pattern of support is determined using a physical simulation, where general physical properties of foot elasticity and physical properties of the orthotic material are used to generate a map of upward forces applied by the surface of the orthotic onto the foot. (Hinshaw: [0035] “Once the scan is initiated, the three dimensional files and pressure files are generated by specialized computer programs running on the main computing system within the workstation 18.  The display can then be selected to actuate a viewer such as, for example, the WebGL 3D viewer, powered by libraries such as Three.js libraries.  This viewer displays one or more color images of pressure/3D data applied by the user's foot and is intended to show the customer where the highest incidences of pressure occurs for various conditions of the user's foot.  For example, length of the arch, maximum pressure on the heel, and general areas of high and low pressure can readily be seen from the data, and trained medical technicians will discern further information such as the specific arch type, as well as some observations about the customer's feet (including but not limited to: pronation, supination & weight distribution).  Other features may include automatic foot detection, depth colorization, detect miscalibrated scan activity, 3D dynamic view control (including lighting, pan, tilt, zoom), 3D visual representation of foot force, automatic file smoothing & processing, heel, forefoot, metatarsal, foot-length and arch height detection and measurement, measurement of weight and pressure by using gel displacement algorithm, automatic product and treatment recommendations, automatic generation of insole baseline model ready for customization, and sharing foot shapes via Email & other online social media avenues with secure URL.  The scanners 14,16 are also able to gather entire foot information (and not merely from the plantar surface) that can later be used for data analysis in connection with foot conditions and footwear fitting.”, where the weight measurement or the visual representation of foot force read on “physical properties” that “are used to generate a map of upward forces”.) (Hinshaw: [0036] “Once the order is placed, the process shifts to the semi-automatic AI CAD insole design system to complete the design file.  The insole design process consists of at least two design stages, namely feature selection and feature application/combination with 3D/pressure data. In the first stage, a semi-automatic AI-based system generates a feature map such as that depicted in FIG. 6 illustrating an insole profile where specific 3D scanning data characteristics are converted into a customer-specific product.  The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution.  In the second stage, the feature map is combined with measured/pressure data, shoe template contour and product type and material characteristics to provide a final 3D CAD model of the insole.  Some of the inputs may include: …”, where the semi-automatic AI CAD insole system that completes the design file using feature map and gait pattern reads on “a physical simulation”.) (Hinshaw: [0036] “The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution.  In the second stage, the feature map is combined with measured/pressure data, shoe template contour and product type and material characteristics to provide a final 3D CAD model of the insole.  Some of the inputs may include: …”, where the scan data and customer supplied data reads on “a physical properties of foot elasticity”, and the material characteristics data reads on “physical properties of the orthotic material”.)

Regarding claim 18, Hinshaw and Bastian teach all the features of claims 13-15.
Hinshaw further teaches:
receiving one or more input parameters from an operator, (Hinshaw: [0031], figure 4 “FIG. 4 depicts a questionnaire that the customer can take to better aid the operator in customizing the insole.  Data gathered from this questionnaire helps to guide the program as to where the customer is seeking relief and what current issues the customer may have.  Information may also assist the semi-automatic AI design system and/or operator to elect corrections or modifications on the insole model.  Further, the answers may suggest parts or adjustments depending customer needs and foot type.  In a preferred embodiment, the data is incorporated into an intelligent learning algorithm to predict features and solutions to insoles from data gathered.”; [0069] The customer then proceeds to the evaluation area of the kiosk in step 410, where the customer can take a questionnaire and/or activity survey in step 415, and identify preferences or medical conditions in step 416 that will aid in the design of the insole.”, where gathering data reads on “receiving”.)
the one or more input parameters comprising a selection of the base orthotic. (Hinshaw: [0036] “Some of the inputs may include: … [0041] confirm or edit insole brand-type and size based on foot & shoe data …”, where confirming or editing insole brand-type and size reads on “a selection of the base orthotic”.)

Regarding claim 19, Hinshaw and Bastian teach all the features of claims 13-15 and 18.
Hinshaw further teaches:
wherein the one or more input parameters further comprise the desirable pressure distribution to be established. (Hinshaw: [0036] “The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution. … Some of the inputs may include: … [0042] add/modify insole shape corrections for arch, heel, forefoot & toe area and add/edit modifications to help correct foot orientation and health conditions.”, where the customer supplied data being used to change pressure redistribution reads on “the desirable pressure distribution to be established”.)

Regarding claim 20, Hinshaw and Bastian teach all the features of claim 13.
Hinshaw further teaches:
receiving adjustments to the desirable pressure distribution from an operator. (Hinshaw: [0036] “The map includes topographical information and material data for creating the specifically designed product based on the scan data and customer supplied data, in part to balance gait pattern and/or change pressure redistribution. … Some of the inputs may include: … [0042] add/modify insole shape corrections for arch, heel, forefoot & toe area and add/edit modifications to help correct foot orientation and health conditions.”, where the customer supplied data being used to change pressure redistribution reads on “receiving adjustments to the desirable pressure distribution”.; The customer supplied data further includes answers to the questionnaire, as illustrated in figure 4, and the activity survey as illustrated in figure 5.)

Regarding claim 22, Hinshaw and Bastian teach all the features of claim 13.
Hinshaw further teaches:
wherein the plantar pressure scan data is a composite of multiple foot pressure readings received while the patient was standing. (Hinshaw: [0026] “The kiosk 10 is mounted to a heavy duty floor/stage 12 into which two specialized foot scanners are incorporated.  The first scanner 14 may be an optical scanner that uses cameras 13 to obtain three dimensional image data about the patient's foot contours and size, and the second scanner 16 may be a pressure or gel scanner that uses pressure sensors (not shown) or other pressure techniques to obtain static and/or dynamic pressure measurements to evaluate topographical features of the patient's foot (FIG. 2).  The patient can stand on each scanner (FIG. 3) to have his/her foot optically scanned and pressure-scanned using the two scanners 14,16, which send data to a central data repository located in one of the computers residing in the kiosk, where said data can be ultimately synchronized and uploaded to the internet via a network connection.”, where figure 3 illustrates “the patient was standing”, and multiple sensors sending multiple measurements to evaluate topographical features of the patient’s foot reads on “the plantar pressure scan data is a composite of multiple foot pressure readings”.)



Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw, in view of Bastian, further in view of Kane.

Regarding claim 21, Hinshaw and Bastian teach all the features of claim 13.
Hinshaw and Bastian do not explicitly teach: wherein the plantar pressure scan data is a composite of multiple foot pressure readings received while the patient was walking.
Kane teaches:
wherein the plantar pressure scan data is a composite of multiple foot pressure readings received while the patient was walking. (Kane: [0077] “The data collected from the pressure sensing device can be transferred into coding software, such as MATLAB.  The data can be represented as a plot of points in the x-, y-, and z-planes.  The pressure data can be taken in real time as the patient walks across the pressure mat.  According to some embodiments, four time frames are identified--heel down, midfoot, forefoot, and toe off--and data from each time frame can be exported into a spreadsheet (e.g., Microsoft Excel.RTM.).  The spreadsheet data can be comprised of a grid of rows and columns (e.g., 88 rows and 96 columns) representing each pressure sensor, and the values of the sensors range from 0 (no pressure) to 256 (maximum pressure).  The coding software then imports the spreadsheet data for analysis.”, where the spreadsheet data taken in real time as the patient walks across the pressure mat represents “a composite of multiple foot pressure readings received while the patient was walking on the walkway”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hinshaw, Bastian and Kane before them, modify the plantar pressure scan data to incorporate scan data of the walking motion of the customer.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve capturing dynamic movement of the foot with sufficient scan data for correcting foot pathologies (Kane: [0013] “Because the shape of the foot changes when a patient is walking, as opposed to standing still, custom orthotics are often reported to be uncomfortable, and multiple iterations have to be made, which takes time and money.”; [0062] According to some embodiments, the dynamic pressure measuring device has sufficient resolution for correcting foot pathologies.  For example, a system is provided having at least 1.4 sensors per cm.sup.2.  The dynamic pressure measuring device then transmits data to a computer to allow for real-time visualization.”).

Regarding claim 23, Hinshaw and Bastian teach all the features of claim 13.
Hinshaw and Bastian do not explicitly teach: wherein determining the resulting foot orthotic 3D model of the custom foot orthotic comprises: virtually positioning and aligning the underfoot elevation profile onto a surface of the base orthotic shape; virtually lowering the underfoot elevation profile, along a vertical 'Z' axis, below the surface of the base orthotic such that the underfoot elevation profile at least partially resides inside of the base orthotic shape; and removing areas of the base orthotic shape that encompass the same space as the underfoot elevation profile.
Kane teaches:
wherein determining the resulting foot orthotic 3D model of the custom foot orthotic comprises: virtually positioning and aligning the underfoot elevation profile onto a surface of the base orthotic shape; (Kane: [0021] creating a three-dimensional model of a foot orthotic, wherein the foot orthotic has a length, a width and a height and wherein the three-dimensional model comprises an x-axis extending along the length of the foot orthotic, a y-axis perpendicular to the x-axis and extending along the width of the foot orthotic and a z-axis perpendicular to the plane formed by the x and y axes and extending along a thickness of the foot orthotic; [0022] determining the dimensions of the patient's foot from the dynamic pressure data; [0023] scaling the three dimensional model along the x and y axes to form a scaled three dimensional model which approximates the dimensions of the patient's foot; and [0024] adjusting the height of the scaled model along the z-axis in one or more regions based on the dynamic pressure data to form a three-dimensional model of the custom foot orthotic.”, where scaling and adjusting the x, y, and z-axes reads on “virtually positioning and aligning the underfoot elevation profile”.)
virtually lowering the underfoot elevation profile, along a vertical 'Z' axis, below the surface of the base orthotic such that the underfoot elevation profile at least partially resides inside of the base orthotic shape; and (Kane: [0021] creating a three-dimensional model of a foot orthotic, wherein the foot orthotic has a length, a width and a height and wherein the three-dimensional model comprises an x-axis extending along the length of the foot orthotic, a y-axis perpendicular to the x-axis and extending along the width of the foot orthotic and a z-axis perpendicular to the plane formed by the x and y axes and extending along a thickness of the foot orthotic; [0022] determining the dimensions of the patient's foot from the dynamic pressure data; [0023] scaling the three dimensional model along the x and y axes to form a scaled three dimensional model which approximates the dimensions of the patient's foot; and [0024] adjusting the height of the scaled model along the z-axis in one or more regions based on the dynamic pressure data to form a three-dimensional model of the custom foot orthotic.; [0082] “According to some embodiments, modifications to the scaled orthotic model can be made by the user in coding software.  Through a graphical user interface (GUI), the z-coordinates on the orthotic model can be changed by specifying the desired value.  The GUI can include axes, pop-up menus, push buttons, slider bars, and edit text boxes, all of which can provide the user with a comprehensive selection of editing tools in order to customize the generic orthotic.”, where adjusting the height of the scaled model along the z-axis reads on “virtually lowering the underfoot elevation profile, along a vertical ‘Z’ axis”.)
removing areas of the base orthotic shape that encompass the same space as the underfoot elevation profile. (Kane: [0083] “FIG. 3 shows  graphical user interface (GUI) that can be created in coding software.  As shown in FIG. 3, the GUI include (from left to right): the pressure map data taken from the pressure mat with options of looking at the heel, midfoot, forefoot, toe, or an overlay of all the data; a top down view of the orthotic with the selected section highlighted (selections will include, but are not limited to: heel, midfoot, forefoot, and toe); and a side view of the orthotic for visualizing the amount of extrusion occurring, along with a suggested extrusion amount based on calculations done in a coding software.”, where the amount of extrusion reads on “removing areas of the base orthotic shape”, and pressure map including heel, midfoot, forefoot, toe, or an overlay of all the data reads on “the underfoot elevation profile”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hinshaw, Bastian and Kane before them, modify the insole design process to incorporate adjusting the height of the scaled foot model onto the foot orthotic model along the z-axis.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve customizing the footwear by incorporating dynamic pressure data (Kane: Abstract “A method of manufacturing a custom foot orthotic for a patient is described.  The method includes collecting dynamic pressure data of a plantar surface of the foot of the patient at multiple time frames during a gait cycle of the patient, determining the dimensions of the patient's foot from the dynamic pressure data, scaling a three dimensional model of a foot orthotic along the x and y axes to form a scaled three dimensional model which approximates the dimensions of the patient's foot and adjusting the height of the scaled model along the z-axis in one or more regions based on the dynamic pressure data to form a three-dimensional model of the custom foot orthotic.  A method is also provided which includes creating a two-dimensional model of a custom foot orthotic from dynamic pressure data and extruding the two-dimensional model in one or more regions based on the dynamic pressure data to form a three-dimensional model of the custom foot orthotic.  The orthotic can be manufactured using 3D printing.  Systems for manufacturing a custom foot orthotic are also provided.”).



Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw, in view of Bastian, further in view of Cavanagh et al. (US 2006/0070260 A1), hereinafter ‘Cavanagh’.
Regarding claim 17, Hinshaw and Bastian teach all the features of claim 13.
Hinshaw and Bastian do not explicitly teach: wherein the internal density profile is determined by iteration via successively comparing the physical properties of a current expected pattern of support to the desirable pressure distribution until the last iteration does not provide a substantially better match between the current expected pattern of support and the desirable pressure distribution than a previous iteration.
Cavanagh teaches:
wherein the internal density profile is determined by iteration via successively comparing the physical properties of a current expected pattern of support to the desirable pressure distribution until the last iteration does not provide a substantially better match between the current expected pattern of support and the desirable pressure distribution than a previous iteration. (Cavanagh: [0045], figures 11-11A “Superposition and thresholding of plantar pressure.  The process of aligning the plantar pressure 26 on the base insole 40 is similar to the process of aligning the insole outline 36 as previously described.  The measured barefoot plantar pressure data 26, expressed for each sensor of the pressure measurement device 30, are provided and displayed as a new two-dimensional foot image 44, shown in operator selected pressure contour lines 34 having the shape of a foot in FIG. 11.  This pressure distribution 26 is adjusted to a `best-fit` position over the aligned three dimensional base insole 40 (shown in FIG. 11 as a two dimensional image) by a series of translations and rotations (x, y and z axis adjustments are possible) based upon user input.  Features in the pressure distribution such as toe pressures and the center of the heel distribution are useful for this purpose.  An automatic algorithm can be implemented for this purpose, but small manual adjustments will always be necessary.  Once the plantar pressure distribution 26 is aligned with the three dimensional foot shape data 24, this aligned data or "foot display" 46 is stored as shown in FIG. 11A.”; [0046], figure 12 “Once the positioning is finished, individual measured pressure values are compared to a threshold pressure value, which is established by the user/operator, and a region of pressure distribution is identified and highlighted within the computer program as shown in FIG. 12 at 48.  In the illustration of FIG. 12 the highlighted pressure contour lines 48 selected are 210 kPa, such that pressure sensor values that exceeded the threshold pressure value may be located within or outside the highlighted contour line 48.  In the preferred pressure reducing insole 22 embodiment of the present application, the identified threshold pressure regions are used to form the shape of the insole modifications or interventions to be made.  In the preferred embodiment, threshold pressures of approximately 200 kPa, when measured using a sensor array with resolution of approximately 2-8 sensors per cm.sup.2, are believed effective for the location and geometry of modifications or interventions to be made to the improved pressure reducing insole 22 of the present application.  As used herein, the term interventions or modifications may include either elevations or reliefs, including depressions and openings, or combinations of both elevations and reliefs.”, where each intervention or modification reads on “iteration”, the pressures read on “the physical properties”, and the amount of elevations and reliefs of various regions read on “the internal density profile”.; [0050] “Once the desired intervention 50 shape is obtained, the shape is saved as a data file” is directed to the point in the process that the last iteration provides a substantially better match …”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hinshaw, Bastian and Cavanagh before them, modify the designing of the footwear to incorporate an ability to intervene or modify design based on pressure at various regions.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve an ability for the operator to modify alignment until the pressures are satisfactory (Cavanagh: Abstract “Selecting a shoe insole outline or template which best fits or corresponds to the shape of a foot being measured.  A foot display is generated which combines and aligns the three dimensional foot shape and the plantar pressure distribution.  A three dimensional insole display is generated which combines and aligns the foot shape and plantar pressure distribution, and includes modifications based upon selected pressure contour lines identified within the foot display which are above predetermined pressure thresholds.”).



Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hinshaw, in view of Bastian, further in view of Kane, further in view of Cavanagh.
Regarding claim 24, Hinshaw, Bastian and Kane and teach all the features of claims 13 and 23.
Hinshaw, Bastian and Kane do not explicitly teach: wherein positioning and aligning the underfoot elevation profile comprises: virtually positioning 'X' and 'Y' coordinates of a geometric center of the underfoot elevation profile at the same location as 'X' and 'Y' coordinates of a geometric center of the base orthotic shape; and virtually rotating and shifting the underfoot elevation profile or the base orthotic    shape along respective 'X-Y' planes until the underfoot elevation profile overlaps the base orthotic and the gap between the perimeter of the underfoot elevation profile and the perimeter of the base orthotic is substantially proportionally uniform along the length of the perimeter of the underfoot elevation profile.
Cavanagh teaches:
wherein positioning and aligning the underfoot elevation profile comprises: virtually positioning 'X' and 'Y' coordinates of a geometric center of the underfoot elevation profile at the same location as 'X' and 'Y' coordinates of a geometric center of the base orthotic shape; and virtually rotating and shifting the underfoot elevation profile or the base orthotic    shape along respective 'X-Y' planes until the underfoot elevation profile overlaps the base orthotic and the gap between the perimeter of the underfoot elevation profile and the perimeter of the base orthotic is substantially proportionally uniform along the length of the perimeter of the underfoot elevation profile. (Cavanagh: [0044], figures 9-9A “Insole outline alignment with the foot shape.  As shown in FIG. 9, the insole outline 36 or template previously selected is provided as an input to the computer design program.  Additionally, the three dimensional foot shape data 24 is also provided.  Both of these collected data files are illustrated in the computer program screen image of FIG. 9, but it is noted that the three dimensional foot shape data 24 is shown and used as a two dimensional image in this alignment step.  Also, the foot shape data 24 in the toe region of the measured foot has been removed from the data set, such that the insole to be created addresses only modifications within the illustrated area of the foot shape.  Once the data files are opened, the computer design program may be used to align the two dimensional foot shape image within the insole outline.  The insole outline 36 is adjusted to a ‘best-fit’ position with respect to the scanned foot image 24 by a series of translations and rotations (x, y and z axis adjustments are possible) based upon user input, as shown in FIG. 9A. Because the width of the foot is generally constrained inside a shoe to a value less than the barefoot width, it may be necessary to scale the foot shape and pressure data to allow appropriate fit within the insole outline 36.  This can easily be done mathematically as a step in processing the shape and pressure distribution data, but small manual adjustments will always be necessary.  The output data files generated from this alignment step for later processing include the three dimensional foot shape aligned within the specific reference frame of the insole outline (or having specific x, y, z coordinates), for example, as shown in FIG. 10 and also referred to as the "base insole" 40, and an insole outline also aligned with respect to the specific reference frame 42.”, where translations and rotations read on “virtually rotating and shifting”, and the gap from the translations and rotations is “substantially proportionally uniform along the length of the perimeter of the underfoot elevation profile” as illustrated in figure 9A, and as a result “a geometric center of the underfoot elevation profile” and “a geometric center of the base orthotic shape” are at the same location.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hinshaw, Bastian, Kane and Cavanagh before them, modify the designing of the footwear to incorporate automatic and manual translations and rotations of the foot model onto the base insole model.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow aligning foot shape and the plantar pressure distribution that fits the contour of the foot (Cavanagh: Abstract “Selecting a shoe insole outline or template which best fits or corresponds to the shape of a foot being measured.  A foot display is generated which combines and aligns the three dimensional foot shape and the plantar pressure distribution.  A three dimensional insole display is generated which combines and aligns the foot shape and plantar pressure distribution, and includes modifications based upon selected pressure contour lines identified within the foot display which are above predetermined pressure thresholds.”).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.W.C./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116